

116 HR 2857 IH: To grant a Federal charter to the National Academy of Inventors.
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2857IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Lipinski (for himself, Mr. Bilirakis, Mr. Webster of Florida, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo grant a Federal charter to the National Academy of Inventors.
	
		1.Grant of Federal charter to the National Academy of Inventors
 (a)Grant of charterPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503 the following new chapter:
				
					1504National Academy of Inventors
 150401.FindingsCongress finds the following: (1)The majority of the Nation’s basic research is done at colleges and universities.
 (2)The National Academy of Inventors recognizes and encourages inventors who have a patent issued from the United States Patent and Trademark Office.
 (3)The National Academy of Inventors enhances the visibility of university and nonprofit research institute technology and academic innovation.
 (4)The National Academy of Inventors encourages the disclosure of intellectual property. (5)The National Academy of Inventors educates and mentors innovative students.
 (6)The systematic application of organized knowledge and information can generate technology and produce creative solutions to existing problems.
 (7)Innovation, based on new inventions and technologies, has proven to be a key factor in the industrial and economic development of the world.
 (8)The National Academy of Inventors serves a valuable role in the translation of science and technology within the research communities at universities, nonprofit institutes, and Federal agencies, and for the benefit of society.
 (9)Congress supports the mission of the National Academy of Inventors to encourage the translation of the inventions of its members to benefit society.
							150402.Organization
 (a)Federal charterThe National Academy of Inventors, a not-for-profit organization that meets the requirements under section 501(c)(3) of the Internal Revenue Code, and is organized under the laws of the State of Florida, is a federally chartered organization.
 (b)Expiration of charterIf the organization does not comply with the provisions of this chapter, the charter granted shall expire.
 150403.PurposesThe purposes of the organization are as provided in its bylaws and articles of incorporation. 150404.Governing body (a)Board of DirectorsThe composition of the board of directors for the organization, and the responsibilities of the board are as provided in the articles of incorporation and bylaws of the organization.
 (b)OfficersThe positions of officers/executive committee members of the organization, and the election of the officers and executive committee members, are as provided in the articles of incorporation and bylaws.
 (c)Executive CommitteeThe positions of executive committee members of the organization, and the election of executive committee members, are as provided in the articles of incorporation and bylaws.
 (d)Executive Advisory BoardThe composition of the executive advisory board for the organization, and the responsibilities of the executive advisory board are as provided in the articles of incorporation and bylaws of the organization.
 150405.PowersThe corporation has only those powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
						150406.Restrictions
 (a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend. (b)Distribution of income or assetsNo part of the income or assets of this Corporation will be distributed, to its Directors or Officers. However, the corporation may contract in due course of business with its Officers or Directors for services rendered to the extent permissible under the articles of incorporation, under law and under section 501(c)(3) of the United States Internal Revenue Code of 1986.
 (c)LoansThe organization may not loan money to any of its directors or officers. (d)Corporate statusThe organization shall maintain its status as a corporation incorporated under the laws of the State of Florida.
 150407.Tax-exempt status required as a condition of charterIf the corporation fails to maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986, the charter granted under this chapter shall terminate.
 150408.RecordsThe organization shall keep— (1)correct and complete records of account;
 (2)minutes of the proceedings of the members, board of directors, and committees of the corporation having any of the authority of the board of directors of the corporation; and
 (3)at the principal office of the corporation, a record of the names and addresses of the members of the corporation entitled to vote on matters relating to the corporation.
 150409.Liability for acts of officers and agentsThe organization is liable for any act of any officer or agent of the corporation acting within the scope of the authority of the corporation.
 150410.Annual reportThe corporation shall transmit to Congress an annual report on the activities of the corporation during the preceding fiscal year. The report shall be submitted at the same time as the report of the audit required. The report may not be printed as a public document..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended by inserting after the item relating to chapter 1503 the following new item:
				
					
						1504. National Academy of Inventors..............................150401.
			